Citation Nr: 0431423	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-18 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) benefits in the 
amount of $139,719.  


REPRESENTATION

Appellant represented by:	Paul L. Zido, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
October 1946.  The appellant is the veteran's surviving 
spouse.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 decision by the 
Committee on Waivers and Compromises (Committee) that denied 
waiver of recovery of an overpayment in the amount of 
$139,719.  The appellant filed a notice of disagreement (NOD) 
in May 1999, and the RO issued a statement of the case (SOC) 
in July 1999.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 1999.  

In August 2004, the appellant testified before the 
undersigned Veterans Law Judge during a hearing at the RO; a 
transcript of that hearing is of record.  At the hearing, the 
appellant submitted additional evidence, which consisted of a 
Financial Status Report (VA Form 4-6655).  A specific waiver 
of RO consideration accompanied the evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.800 (2004).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on her part, is required.  



REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted.  

Initially, in considering the nature of the claim, which 
involves a request for a waiver of overpayment in the amount 
of $139,719, the Board holds that the provisions of the VCAA 
are inapplicable.  See Barger v. Principi, 16 Vet. App. 132 
(2002) (holding that the duties specified in the VCAA are 
relevant to chapter 51 of title 38 of the United States Code 
and do not apply in cases which are governed by chapter 53).  

During the August 2004 hearing, the appellant's attorney 
questioned why in the claims file there was not a monthly 
accounting of the reported overpayment to the appellant in 
the amount of $139,719.  In this respect, the attorney 
testified, 

It says the original principal debt is 
$99,999.99.  The amount collected or adjusted by 
[the Debt Management Center] and it looks like 
$39,719.01.  And the only thing I can think is 
they charged her interest.  If they charged her 
interest I don't know how they came up with that 
number.  So I will ask you to consider that in 
fairness, get a handle on that first [because] we 
didn't know.  

The attorney's contention may be interpreted as an implicit 
challenge to the amount of the reported overpayment, i.e., 
validity of the debt.  The question of the validity of the 
debt may be raised at any time as part of the request for 
waiver.  38 C.F.R. § 1.911(c) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that appellate review by the Board of a 
waiver claim must be deferred pending formal adjudication of 
the challenge to the validity of the debt.  Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran 
raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the veteran's challenge to the lawfulness of 
the debt asserted against him or her."); See also VAOPGCPREC 
6-98 (April 24, 1998); Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Hence, it follows 
that, any Board action on the appellant's claim for waiver of 
overpayment in the amount of $139,719, would, at this 
juncture, be premature.  

Therefore, on remand, the RO should provide to the appellant 
and her attorney a monthly accounting of the reported 
overpayment and adjudicate the newly raised claim for the 
validity of the debt in the amount of $139,719.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2004).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should review the claims file 
and complete an accounting that sets out 
the amount of the overpayment made to the 
appellant and how it was calculated.  The 
appellant and her attorney should be 
notified of the findings.  

2.  The RO should then adjudicate the 
appellant's challenge of the validity of 
the debt at issue.  If it is determined 
that a debt was properly created, the RO 
must provide to the appellant and her 
attorney both notice of the denial and of 
the appellant's appellate rights.  The 
appellant and her attorney are hereby 
reminded that to obtain appellate review 
of any issue not currently in appellate 
status, a timely appeal must be 
perfected.  While the RO must afford the 
appellant the appropriate time period in 
which to respond, the appellant should 
perfect an appeal as to the denial of any 
claim with respect to the validity of the 
debt in the amount of $139,719, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.  

3.  If it is determined that a debt was 
properly created, then the Committee 
should again review the appellant's 
waiver claim and determine whether such a 
waiver is warranted in light of all 
pertinent evidence and legal authority 
(to include consideration of the 
appellant's Financial Status Report).  If 
the decision of the Committee remains 
adverse to the appellant, then she and 
her attorney should be provided an 
appropriate supplemental SOC (SSOC) (to 
include clear reasons and bases for the 
Committee's determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  The RO is 
advised that it should not return the 
claims file to the Board until after the 
appellant has either perfected an appeal 
on the validity of debt issue, or the 
time period for doing so has expired, 
whichever comes first.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

